DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,748,147 to Quinn in view of U.S. Patent Application 2017/0343753 to Bauco.  
In regards to claims 1, 8 and 9, Quinn teaches an electrical-optical device (Figures 2 and 6) comprising at least two optical fibers (11), a grooved support member (12) is a continuous, single unit that includes a recess (13) that extends radially outward from a central portion of the grooved support member to an end portion of the recess, wherein the at least two optical fibers are positioned within the recess, wherein one of the optical fibers is adjacent the central portion of the grooved support member and a cladding (17) disposed around the grooved support member and over the end portion of the recess forming a tube, wherein the one or more optical fibers are maintained inside the recess of the grooved support member.  
Although Quinn does not expressly teach the grooved support member to be a grooved conductor, Quinn does teach the support member to be composed of copper (Column 5).  Since Quinn teaches the same material as claimed by Applicant, the copper support member would therefore also be composed of a conducting material, wherein the conducting material is copper.  
Further, Quinn fails to expressly teach the other optical fiber is disposed between the optical fiber adjacent the central portion of the grooved conductor and the end portion of the recess.  However, Figure 6 of Quinn clearly shows a cross section of loose optical fibers within the recess.  Quinn teaches an air gap alternatively in the retention area in place of the cushioning layer and for the optical fiber cable to be various forms.  (Column 5, lines 32-35, Column 6, Lines 58-65 and Column 7, Lines 63-67; Figures 2 and 7)  Since Quinn teaches an air gap and the optical fiber cable to be capable of being shaped in various forms, it could be reasonably inferred for the optical fibers to be capable of movement within the retention area and therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the other optical fiber is disposed between the optical fiber adjacent the central portion of the grooved conductor and the end portion of the recess.
Additionally, Quinn fails to expressly teach the cladding includes a welded connection along a first end and a second end of the cladding, and wherein the cladding provides increased resistance to mechanical stress and reduced likelihood of gas intrusion to optical fiber and gas leakage to the cable.  However, in an alternative embodiment, Quinn does teach the technique of sealing components by welding in order to prevent environmental effects.  (Column 9)  Quinn further teaches in an alternative embodiment the technique extruding the cladding in order to provide improved crush resistance (Column 8), thereby allowing for multiple techniques to be applied in forming the cladding layer.  Additionally, Bauco also teaches a fiber optic cable having an outer jacket (32).  Bauco further teaches welding the jacket in order to protect the internal components from external factors.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the cladding to include a welded connection as discussed by Quinn and Bauco along a first end and a second end of the cladding, and wherein the cladding provides increased resistance to mechanical stress and reduced likelihood of gas intrusion to optical fiber and gas leakage to the cable.  
In regards to claim 10, Quinn teaches a method of manufacturing an electrical-optical cable (Figures 2 and 6) comprising providing a grooved support member (12) and at least two optical fibers (11), wherein the grooved support member includes a recess (13) that extends radially outward from a central portion of the grooved support member to an end portion of the recess, coupling at least one optical fiber to the grooved conductor by positioning the optical fibers into the recess wherein one of the optical fibers is adjacent the central portion of the grooved support member and surrounding an outer surface of the grooved support member with a cladding (17).  
Although Quinn does not expressly teach the grooved support member to be a grooved conductor, Quinn does teach the support member to be composed of copper (Column 5).  Since Quinn teaches the same material as claimed by Applicant, the copper support member would therefore also be composed of a conducting material, wherein the conducting material is copper.  
Further, Quinn fails to expressly teach the other optical fiber is disposed between the optical fiber adjacent the central portion of the grooved conductor and the end portion of the recess.  However, Figure 6 of Quinn clearly shows a cross section of loose optical fibers within the recess.  Quinn teaches an air gap alternatively in the retention area in place of the cushioning layer and for the optical fiber cable to be various forms.  (Column 5, lines 32-35, Column 6, Lines 58-65 and Column 7, Lines 63-67; Figures 2 and 7)  Since Quinn teaches an air gap and the optical fiber cable to be capable of being shaped in various forms, it could be reasonably inferred for the optical fibers to be capable of movement within the retention area and therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the other optical fiber is disposed between the optical fiber adjacent the central portion of the grooved conductor and the end portion of the recess.
Furthermore, Quinn does not expressly disclose connecting a first end of the cladding to a second end of the cladding and forming a seal along the connection.  However, in an alternative embodiment, Quinn does teach the technique of sealing components by welding in order to prevent environmental effects.  (Column 9)  Additionally, Bauco also teaches a fiber optic cable having an outer jacket (32).  Bauco further teaches welding the jacket in order to protect the internal components from external factors.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the cladding to include a welded connection as discussed by Quinn and Bauco in order to connecting a first end of the cladding to a second end of the cladding and forming a seal along the connection.
In regards to claim 18, Quinn teaches a method of manufacturing an electrical-optical cable (Figures 2 and 6) comprising providing a grooved support member (12) and at least two optical fibers (11), wherein the grooved support member includes a recess (13) that extends radially outward from a central portion of the grooved support member to an end portion of the recess, and wherein a cross section of the grooved support member is not entirely circular (Figure 2 shows a semi-circle), coupling the optical fibers to the grooved support member by positioning the optical fibers into the recess wherein one of the optical fibers is adjacent the central portion of the grooved support member and providing a filler material (18) to fill a portion within the recess that is not occupied by the one or more optical fibers, surrounding an outer surface of the grooved conductor with a cladding (17). Although Quinn does not expressly teach the grooved support member to be a grooved conductor, Quinn does teach the support member to be composed of copper (Column 5).  Since Quinn teaches the same material as claimed by Applicant, the copper support member would therefore also be composed of a conducting material, wherein the conducting material is copper.  
Further, Quinn fails to expressly teach the other optical fiber is disposed between the optical fiber adjacent the central portion of the grooved conductor and the end portion of the recess.  However, Figure 6 of Quinn clearly shows a cross section of loose optical fibers within the recess.  Quinn teaches an air gap alternatively in the retention area in place of the cushioning layer and for the optical fiber cable to be various forms.  (Column 5, lines 32-35, Column 6, Lines 58-65 and Column 7, Lines 63-67; Figures 2 and 7)  Since Quinn teaches an air gap and the optical fiber cable to be capable of being shaped in various forms, it could be reasonably inferred for the optical fibers to be capable of movement within the retention area and therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the other optical fiber is disposed between the optical fiber adjacent the central portion of the grooved conductor and the end portion of the recess.
Furthermore, Quinn does not expressly disclose connecting a first end of the cladding to a second end of the cladding and forming a seal along the connection.  However, in an alternative embodiment, Quinn does teach the technique of sealing components by welding in order to prevent environmental effects.  (Column 9)  Additionally, Bauco also teaches a fiber optic cable having an outer jacket (32).  Bauco further teaches welding the jacket in order to protect the internal components from external factors.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the cladding to include a welded connection as discussed by Quinn and Bauco in order to connecting a first end of the cladding to a second end of the cladding and forming a seal along the connection.
In regards to claims 2 and 12, although Quinn in view of Bauco does not expressly disclose a location of the welded connection, specifically the welded connection is radially offset from the end portion of the recess, it would have been obvious before the effective filing date to a person having ordinary skill in the art as a matter of obvious design choice in order to have provided a welded connection that is radially offset from the end portion of the recess.  One of ordinary skill would have chosen a radially offset position in order to allow for a stronger seal.  The choice of location of a radially offset weld is evidenced by Figure 15 of Quinn showing a radially offset weld from the end portion of the recess.   
In regards to claims 3, 11, and 13, Quinn teaches a plug (19) that resides within the end portion of the recess, positioning a plug into an end portion of the recess of the grooved conductor after the optical fibers are positioned/coupled within the recess of the grooved conductor.  
In regards to claims 4 and 14, although Quinn in view of Bauco does not expressly teach the grooved conductor and the plug are surrounded by a plurality of stranded wire, the use of a plurality of stranded wire surrounding internal components is a common accepted practice.  The plurality of stranded wire would increase the protection and integrity of the internal components a well as provide additional strength of the fiber optic cable itself.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the grooved conductor and the plug to be surrounded by a plurality of stranded wire
In regards to claims 5, 17, and 20, Quinn teaches a layer filler material (18) that fills a portion of the recess that does not include the one or more optical fibers, filling one or more voids between the grooved conductor and optical fibers after coupling the one or more optical fibers to the grooved conductor.
In regards to claim 15, Quinn teaches surrounding the outer surface of the grooved conductor with the cladding comprises forming a round tube of cladding around the grooved conductor.
In regards to claim 16, Quinn teaches creating a tight fit between the cladding and grooved conductor after forming a round tube of cladding around the grooved conductor.
Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive.  Applicant argues Quinn fails to teach wherein one of the optical fibers is adjacent the central portion of the grooved conductor and the other optical fiber is disposed between the optical fiber adjacent the central portion of the grooved conductor and the end portion of the recess.  However, the Examiner disagrees.  Referring to Figure 6 of Quinn, Quinn show loose optical fibers in the grooved support member, where the grooved support member is an air gap.  Since the grooved support member has loose optical fibers which would reasonably suggest the loose optical fibers capable of having movement within the grooved support member.  Since the optical fibers are mobile, the positions of the optical fibers is variable.  Furthermore, Applicant has not claimed for the positioning of the optical fibers to be placed in the stack position permanently so that there is no movement and always in the same position.  
Prior Art
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874